DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted this Office Action replaces the previous Office Action mailed December 30, 2021.  This Office Action re-sets the time period regarding Applicant’s reply.
The Office Action mailed December 30, 2021 contains an inadvertent clerical error that did not include claims 19, 22 and 23 as withdrawn claims.  Pursuant to Applicant’s Election submitted September 30, 2021, claims 19, 22 and 23 are directed to a non-elected invention.
As set forth below at Election/Restrictions, it is noted that claims 19, 22 and 23 are directed to non-elected Invention Group 3.
It is further noted that form PTO-326 has also been updated to reflect that claims 19, 22 and 23 are included in the withdrawn claims.	

Status of Claims
Claims 1-15, 19, 22 and 23 are currently pending. Claims 16-18, 20 and 21 are cancelled.


Election/Restrictions
Applicant’s election without traverse of Invention Group 1 (claims 1-12), and Group I species 2 (claims 4-5) in the reply filed on September 30, 2021 is acknowledged.
Claims 3, 13-15, 19, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/SG2018/050040, filed January 22, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to SG application 10201700482T, filed January 20, 2017.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2019, July 21, 2020 and August 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites the following amine functional group:

In view of the instant specification (paragraphs [0037] and [0105]), it appears this functional group should be spelled as follows:
“(3-acrylamidopropyl)trimethylammonium chloride”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “…wherein the amine functional group monomer is selected from the group consisting of ….”, however claim 5 recites poly(vinylcaprolactame), polyvinyl methyl ether, poly(hydroxyethylmethacrylate) and poly(ethylene glycol) methacrylate, which are not monomers. Thus, it is unclear if claim 2 means the amine functional group is selected from both monomers and polymers?


when the polymeric microsphere is subjected to a reduced temperature.”  It is noted the claims are directed to a composition, per se.  This phrase renders the claims unclear since it is not clear if the claim is requiring the composition to be in a frozen state, or a cryopreserved state, for example. 
In the interest of compact prosecution, the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al., (J Polym Mater. Vol. 21, No. 1, March 31, 2005, pp. 37-43; IDS 9/24/2019) (“Alam”).
Alam is directed to pH-thermosensitive polymeric microparticles comprising co-polymerized poly(2-dimethylaminoethyl methacrylate)-N-isopropylacrylamide-ethylene glycol dimethacrylate [P(DM-NiPAM-EGDM)] (Abstract and Fig. 1).
 Regarding claims 1 and 2, Alam teaches preparing the composite polymer particles using polystyrene (PS) seed particles and performing co-polymerization of DM (2-(dimethylamino)ethyl methacrylate), NIPAM (N-isopropylacrylamide) and EGDM (ethylene glycol dimethacrylate) using V-50 as an initiator. (EXPERIIMENTAL, Preparation of PS/P(DM-NIPAM-EGDM) Composite Polymer Particles by Seeded Copolymerization, page 38).  Alam further notes that a tertiary amine group INTRODUCTION, left column, first paragraph, page 38).
Thus, Alam teaches a polymeric microsphere comprising N-isopropylacrylamide (i.e. a thermally responsive monomer) that is co-polymerized (i.e. crosslinked) with 2-(dimethylamino)ethyl methacrylate (i.e. a functional group monomer that comprises an amine functional group).  Therefore, Alam’s teaching anticipates claims 1 and 2.
Regarding claims 4 and 5, Alam teaches the NIPAM and EGDM are co-polymerized with 2-(dimethylamino)ethyl methacrylate (DM). Alam further teaches a tertiary amine group is present in 2-(dimethylamino)ethyl methacrylate.  Thus, Alam’s disclosed polymeric microsphere anticipates claims 4 and 5.
Regarding claim 11 and the limitation “wherein the particle size of the polymeric microsphere increases in the range of more than 1-fold to 300-fold of the original polymeric microsphere when the polymeric microsphere is subjected to a reduced temperature”, it is noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claim 12 and the limitation “wherein the microsphere has a hydrophilic surface when the microsphere is subjected to a reduced temperature”, it is likewise noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).

Claim(s) 1, 2, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al., (Molecules 2016, 21, 1192, pages 1-10; IDS 7/21/2021) (“Dai”).
Dai is directed to poly(N-isopropylacrylamide-acrylic acid) (i.e. NIPAM-AA) spherical microgels as a culture substrate for mesenchymal stem cells (Abstract and 4. Conclusions, page 8 of 10). Dai teaches the microgels comprise a tiny, three-dimensional network of inter-connected polymer chains.  The microgels are both pH and thermally sensitive, which permits the study of how the micro-environment affects the cell morphology and differentiation capacity (1. Introduction, second paragraph, page 2 of 10).
Regarding claims 1 and 2, Dai specifically teaches crosslinking AA (acrylic acid) and NIPAM monomers using a crosslinker comprising N,N’-3.1 Materials, page 6 of 10). The synthesis produces NIPAM-AA polymeric microspheres comprising the thermally responsive monomer NIPAM crosslinked with acrylic acid (i.e. a functional group monomer comprising a carboxylic acid functional group).  Thus, Dai’s polymeric microgels anticipate claims 1 and 2.
Regarding claim 6, Dai teaches crosslinking using N,N’-methylenebisacrylamide (MBA), thus anticipating claim 6.
Regarding claim 11 and the limitation “wherein the particle size of the polymeric microsphere increases in the range of more than 1-fold to 300-fold of the original polymeric microsphere when the polymeric microsphere is subjected to a reduced temperature”, it is noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claim 12 and the limitation “wherein the microsphere has a hydrophilic surface when the microsphere is subjected to a reduced temperature”, it is likewise noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).

Claim(s) 1, 2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si et al., (The Chinese Journal of Process Engineering, 30 April 2011, vol. 11, No. 2, pages 343-348; IDS 9/24/2019) (“Si”).
	Regarding claims 1 and 2, Si is directed to polymeric thermally responsive microspheres comprising N-isopropyl acrylamide (i.e. a thermally responsive monomer) crosslinked with acrylic acid (carboxylic acid functional group). The microspheres comprise poly(N-isopropyl acrylamide-co-acrylic acid) (Abstract).  Thus, Si’s disclosed polymeric microspheres anticipate claim 1.
Regarding claim 11 and the limitation “wherein the particle size of the polymeric microsphere increases in the range of more than 1-fold to 300-fold of the original polymeric microsphere when the polymeric microsphere is subjected to a reduced temperature”, it is noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claim 12 and the limitation “wherein the microsphere has a hydrophilic surface when the microsphere is subjected to a reduced temperature”, it is likewise noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).


Claim(s) 1, 2, 4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al., (Journal of Applied Polymer Science, Vol. 132, No. 26, March 13, 2015, pages 42139: 1-8; IDS 9/24/2019) (“Wan”).
Wan is directed to pH- and temperature-responsive hydrogel particles prepared by inverse microemulsion polymerization. The hydrogel particles comprise itonic acid (IA) as the pH-responsive monomer, N-isopropylacrylamide (NPAM) as the thermo-
Regarding claims 1 and 2, Wan teaches synthesis of the hydrogel particles by combining the itonic acid with acrylamide (i.e. functional group monomer comprising an amine functional group) and N-isopropyl acrylamide. Thereafter, the crosslinker N-methylene-bis-acrylamide (MBA) was added to the monomer solution. (Synthesis of pH- and Temperature-Dual Responsive Hydrogels, page 2 0f 8; Synthesis, Morphology, and Structure of the pH- and Temperature-Dual Responsive Hydrogels, left column, page 3 of 8). Wan teaches the hydrogel particles are regular and spherical in shape and have a particle size ranging from 30-78 nm. (Synthesis, Morphology, and Structure of the pH- and Temperature-Dual Responsive Hydrogels, right column, second paragraph, page 3 of 8).
Wan’s disclosed polymeric microspheres comprise the thermally responsive monomer N-isopropyl acrylamide crosslinked with acrylamide and itonic acid. Thus, Wan’s disclosed polymeric microspheres anticipate claims 1 and 2.
Regarding claim 4, Wan teaches the primary amine acrylamide, thus anticipating claim 4.
Regarding claim 6, Wan teaches crosslinking using N-methylene-bis-acrylamide, thus anticipating claim 6.
Regarding claim 11 and the limitation “wherein the particle size of the polymeric microsphere increases in the range of more than 1-fold to 300-fold of the original polymeric microsphere when the polymeric microsphere is subjected to a reduced temperature”, it is noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claim 12 and the limitation “wherein the microsphere has a hydrophilic surface when the microsphere is subjected to a reduced temperature”, it is likewise noted, as set forth above at the rejection under 35 USC 112(b), the phrase “…when the polymeric microsphere is subjected to a reduced temperature” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alam, as applied above to claims 1, 2, 4-5 and 11-12, and further in view of Wan (set forth above).
The teaching of Alam is set forth above and anticipates claims 1, 2, 4-5 and 11-12.
Regarding claim 6, Alam does not further teach the crosslinker comprises N,N’-methylenebis(acrylamide) (MBA).  However, Wan teaches that hydrogel microspheres comprising N-isopropylacrylamide are crosslinked using a crosslinker comprising N,N’-methylenebis(acrylamide). Thus, Wan has established that the crosslinker N-methylene-bis-acrylamide (MBA) is a well-known crosslinker.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute N,N’-methylenebis(acrylamide), as taught by Wan, as the crosslinker in the method of Alam for the predictable result of successfully crosslinking N-isopropylacrylamide with 2-dimethylaminoethyl methacrylate) and ethylene glycol dimethacrylate, thus meeting the limitation of claim 6. Wan has shown that N,N’-methylenebis(acrylamide) is an effective crosslinker; thus one would have had a reasonable expectation of successfully substituting N,N’-methylenebis(acrylamide in the method of Alam. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alam, as applied above to claims 1, 2, 4-5 and 11-12, and further in view of Hsiue et al., (Biomaterials 24, 2004, pp. 2423-2430; IDS 8/16/2021) (“Hsiue”).
The teaching of Alam is set forth above and anticipates claims 1, 2, 4-5 and 11-12.
Regarding claims 7 and 8, it is noted that Alam differs from the instant invention in that Alam does not further teach the microspheres further comprise a polymer coating (claim 7), specifically those listed in claim 8, e.g. epinephrine.
However, Hsiue is directed to using thermosensitive poly-N-isopropylacrylamide crosslinked nanoparticles as a drug delivery device, wherein the nanoparticles contain epinephrine for glaucoma therapy (Abstract).
Therefore, given that Alam teaches the thermo-sensitive microspheres comprising poly-N-isopropylacrylamide are useful as biological carriers (CONCLUSION, page 42), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microspheres of Alam to include a coating of epinephrine.
The person of ordinary skill in the art would have been motivated to modify the microspheres of Alam to include a coating of epinephrine, as taught by Hsiue, for the predictable result of successfully using the microspheres as a biological carrier for glaucoma therapy, thus meeting the limitation of claims 7 and 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Alam and Hsiue because each of these teachings are directed at therapeutic uses of thermally responsive microspheres.	

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alam, as applied above to claims 1, 2, 4-5 and 11-12.

Regarding claims 9 and 10, Alam teaches the microspheres have a size of approximately 2 µm (Fig. 1).  Alam does not further teach the microspheres having sizes ranging from those recited in claims 9 and 10.  Although Alam does not specifically teach the microspheres have a size in the range of 100 to 200 µm (claim 9) or in the range of 125-177 µm (claim 10), Alam teaches the microspheres can exhibit enormous volume changes based on temperature, wherein the microspheres exhibit swelling at  temperatures below about 32°C (i.e. below the LCST (lower critical solution temperature)). Thus, the size of Alam’s microspheres can be optimized as a matter of temperature.
Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
It is additionally noted that changes in size/proportion are held to be obvious if the claimed device performs the same as the prior art device. Alam’s microspheres comprise N-isopropylacrylamide which performs as a thermally responsive polymer. (see MPEP 2144.04 IV A)


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, as applied above to claims 1, 2, 4, 6 and 11-12, and further in view of Hsiue et al., (Biomaterials 24, 2004, pp. 2423-2430; IDS 8/16/2021) (“Hsiue”).
The teaching of Wan is set forth above and anticipates claims 1, 2, 6 and 11-12.
Regarding claims 7-8, it is noted that Wan differs from the instant invention in that Wan does not further teach the microspheres further comprise a polymer coating (claim 7), specifically those listed in claim 8, e.g. epinephrine.
However, Hsiue is directed to using thermosensitive poly-N-isopropylacrylamide crosslinked nanoparticles as a drug delivery device, wherein the nanoparticles contain epinephrine for glaucoma therapy (Abstract).
Therefore, given that Wan teaches the intelligent hydrogels having thermo-responsive properties are useful as drug delivery vehicles (INTRODUCTION, left column, first paragraph, page 1 of 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microspheres of Wan to include a coating of epinephrine.
The person of ordinary skill in the art would have been motivated to modify the microspheres of Wan to include a coating of epinephrine, as taught by Hsiue, for the predictable result of successfully using the microspheres as a drug delivery vehicle for glaucoma therapy, thus meeting the limitation of claims 7 and 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wan and Hsiue because each of these teachings are directed at therapeutic uses of thermally responsive microspheres.	

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, as applied above to claims 1, 2, 6 and 11-12.
The teaching of Dai is set forth above and anticipates claims 1, 2, 6 and 11-12.
	Regarding claims 9 and 10, Dai teaches the microspheres have a size ranging from 1.5-2 µm (2.1 Coating of Microgels on Surface, page 2 of 10).  Dai does not further teach the microspheres having sizes ranging from those recited in claims 9 and 10.  However, Dai teaches the size of the microspheres can be optimized by the temperature they are subjected to.  Specifically, Dai teaches the microsphere size can be increased by subjecting the microspheres to decreased temperatures (2.1 Coating of Microgels on Surface, page 2 of 10).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention that the size of the microspheres can be increased by subjecting the microspheres to decreased temperatures as a matter of routine experimentation as the microsphere size is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the size of the microspheres with a reasonable expectation for successfully forming microspheres suitable for cell culture; thus meeting the limitation of claims 9 and 10.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Si, as applied above to claims 1, 2 and 11-12.
The teaching of Si is set forth above and anticipates claims 1, 2 and 11-12.
Regarding claims 9 and 10, Si teaches the size of the microspheres is controllable (Abstract).  Si specifically teaches the microspheres have sizes of about 40 µm and smaller (Table 2 and Fig 1, page 345; Fig. 3, page 346).  Although Si does not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, as applied above to claims 1, 2, 4, 6 and 11-12.
The teaching of Wan is set forth above and anticipates claims 1, 2, 6 and 11-12.
Regarding claims 9 and 10, Wan teaches the microspheres have a size ranging from 30-78 nm (Synthesis, Morphology, and Structure of the pH- and Temperature-Dual Responsive Hydrogels).  Wan does not further teach the microspheres having sizes ranging from those recited in claims 9 and 10.  Although Wan does not specifically teach the microspheres have a size in the range of 100 to 200 µm (claim 9) or in the range of 125-177 µm (claim 10), Wan teaches the microspheres have an adjustable swellability (i.e. increasing in size about 200-fold), wherein water 
Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
It is additionally noted that changes in size/proportion are held to be obvious if the claimed device performs the same as the prior art device. Wan’s microspheres comprise N-isopropylacrylamide which performs as a thermally responsive polymer. (see MPEP 2144.04 IV A)

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633